95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Constantino Santos CORRAL, Defendant-Appellant.
No. 96-55155.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Constantino Santos Corral appeals the district court's denial of his 28 U.S.C. § 2255 motion.  We review de novo a district court's denial of a section 2255 motion.   Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995).  We have jurisdiction pursuant to 28 U.S.C. § 2255, and we affirm.


3
Corral contends that he is entitled to resentencing under the "safety valve" provision of 18 U.S.C. § 3553(f) because his direct appeal was pending when the provision became effective.  We disagree.


4
The provision applies "to all sentences imposed on or after the 10th day beginning after the date of enactment of this Act [Sept. 13, 1994]."  18 U.S.C. § 3553 note (Effective Date of 1994 Amendments);   see also United States v. Rodriguez-Lopez, 63 F.3d 892, 893 (9th Cir.1995).  Because the district court sentenced Corral on September 28, 1993, Corral is not entitled to the "safety-valve" relief of 18 U.S.C. § 3553(f).   See Rodriguez-Lopez, 63 F.3d at 893.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal because we affirm under the former version of 28 U.S.C. § 2255